Case 4:19-cr-00146-LGW-CLR Document 40 Filed 07/07/20 Page 1 of 7



                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By MGarcia at 9:23 am, Jul 07, 2020
Case 4:19-cr-00146-LGW-CLR Document 40 Filed 07/07/20 Page 2 of 7
Case 4:19-cr-00146-LGW-CLR Document 40 Filed 07/07/20 Page 3 of 7
Case 4:19-cr-00146-LGW-CLR Document 40 Filed 07/07/20 Page 4 of 7
Case 4:19-cr-00146-LGW-CLR Document 40 Filed 07/07/20 Page 5 of 7
Case 4:19-cr-00146-LGW-CLR Document 40 Filed 07/07/20 Page 6 of 7
Case 4:19-cr-00146-LGW-CLR Document 40 Filed 07/07/20 Page 7 of 7
